Exhibit Champion Industries Announces Quarterly Cash Dividend Huntington, WV – Champion Industries, Inc.(NASDAQ/CHMP), today announced that its Board of Directors has declared its regular quarterly cash dividend of six cents per share. The cash dividend will be paid on December 26, 2008 to shareholders of record on December 5, 2008. This represents the sixty-third (63rd) consecutive quarterly dividend by Champion Industries, Inc. since its initial public offering in January, 1993. Champion is a commercial printer, business forms manufacturer and office products and office furniture supplier in regional markets east of the Mississippi. Champion also publishes The Herald-Dispatch daily newspaper in Huntington, WV with a total daily and Sunday circulation of approximately 27,000 and 32,000, respectively. Champion serves its customers through the following companies/divisions: Chapman Printing (West Virginia and Kentucky); Stationers, Champion Clarksburg, Capitol Business Interiors, Garrison Brewer, Carolina Cut Sheets, U.S. Tag and Champion Morgantown (West Virginia); Champion Output Solutions (West Virginia); The Merten Company (Ohio); Smith & Butterfield (Indiana and Kentucky); Champion Graphic Communications (Louisiana); Interform Solutions and Consolidated Graphic Communications (Pennsylvania, New York and New Jersey); Donihe Graphics (Tennessee); Blue Ridge Printing (North Carolina and Tennessee) and Champion Publishing (West Virginia, Kentucky and Ohio). Contact: Todd R. Fry, Chief Financial
